Howell, J.
This case was before this court in 1855, and is reported-in 10 An. 784, where the main question involved was stated to be, whether the plaintiff, a married woman, has established a title to the property claimed by her as her paraphernal or separate property. It was further said: “her alleged separate interest in the property has been specially put at issue, and no testimonial proof has been offered to show that she ever had any paraphernal funds, with which to make the purchase.”
It is shown that the notary and witnesses before whom an ante-nuptial contract between the plaintiff and her husband was passed, were all dead at the date of the last trial in the court below, but the plaintiff, as a witness in her own behalf, testifies that the sum of money, ($5000) mentioned in said marriage contract as having been paid in the presence of the notary and witnesses, was actually so paid to her intended husband, and that after their marriage she examined the property .in controversy, and requested her husband to purchase it *148for lier, which he did. The purchases were made in her name, and the acts recite that they were made with her separate funds.
The evidence relied on to contradict this consists of answers of defendant to interrogatories, and parol and documentary proof as to the fortune of plaintiff’s father.
The answers of the defendant, even if admissible against the wife in this respect, at the most, only raise a presumption or suspicion, from alleged acknowledgments of the husband to the defendant, that the said husband as clerk of the defendant, had purloined the money, which was paid to him by the uncle of the intended wife before marriage. The statements are too vague as to facts and dates to fix upon the jjarties the crime implied. They do not make it appear that the husband was clerk of defendant prior to the marriage, while it does appear that a grand jury refused to find a true bill against him on defendant’s charge. They can have no legal weight in rebuttal of plaintiff’s proof. The evidence as to the small fortune of plaintiff’s father at his death, six or seven years prior to her marriage, does not disprove her possession of the money at the latter date.
The record brings the plaintiff within the rule, that a wife must show, dehors the act of purchase, that the property claimed by her and acquired during the existence of the community, was purchased with her separate funds. See succession of Wade, 21 An. 343, and authorities there cited.
It is unnecessary to pass on the bills of exception in the record.
As to the question of rents and revenues on the one part and the payments and'improvements on the other, the evidence does not enable us satisfactorily to adjust the respective rights of the litigants; and, although the controversy has existed since the fall of 1853, justice requires the cause to be remanded on this part of the dispute for better proof.
It is therefore ordered that the judgment appealed from bo reversed, and that the act of sale passed before George Rareshide, notary, on fifth May, 1853, by James W. Demarest and his wife, Susan A. Block, to the defendant, David Melville, of three certain lots of ground and improvements, described in the petition, be declared null, and the said property to belong to the said Mrs. Block, wife of J. W. Demarest, who is entitled to the possession thereof upon a settlement of the question of rents and revenues due her and the sums paid thereon by defendant as a debt resting on the same, and the taxes paid and improvements made by him, for which purpose the cause is hereby remanded to the lower court. Costs in both courts to bo paid by the defendant